DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 06, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/353,270. Claims 1-5, 7-12, and 14-19 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

4.	Application 16/353,270, filed 03/14/2019 Claims Priority from Provisional Application 62/643,448, filed 03/15/2018.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 05/06/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information 

Response to Amendment

6.	In the response filed May 06, 2021, Applicant amended claims 1, 8, 11, and 15, and did not cancel any claims. No new claims were presented for examination. 

7.	Applicant's amendments to claim 1 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn.

8.	Applicant's amendments are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been withdrawn.

Response to Arguments

9.	Applicant's arguments filed May 06, 2021, have been fully considered.

10.	Applicant submits “that the pending claims are not directed to an abstract idea and, as such, are patent eligible…Rather, the claims recite systems and methods that are specifically designed for dynamically replenishing stock in a facility. These systems and methods include hardware components that are configured to perform specific tasks to this end. For example, the claims recite a stock inventory processing device, a mobile inventory processing device comprising an optical scanner and a notification output device, and a printing device that all 

	In response to the Applicant’s argument that the claims are not directed to an abstract idea, the Examiner agrees. In particular, the Examiner notes that the limitations of amended claim 1 directed to “optically scan a machine readable code forming a product tag affixed to packaging of a perishable item via the optical scanner, the machine readable code encoding an identification of the perishable item; transmit, to a stock inventory processing device, a first indication identifying the perishable item based on the machine readable code forming product tag; receive, from the stock inventory processing device, a second indication of an insufficient shelf stock corresponding to the perishable item, wherein the second indication comprises a notification indication; the stock inventory processing device, configured to: receive the first indication from the mobile inventory processing device identifying the perishable item; retrieve, from a database, a stock inventory value corresponding to the perishable item identified in the first indication; retrieve, from the database, a historic daily sales value corresponding to the perishable item; determine a restocking value based on whether the historic daily sales value exceeds the stock inventory value; transmit, to the mobile inventory processing device, the second indication, wherein the second indication corresponds to the insufficient shelf stock associated with the perishable item; retrieve, from the database, a third indication corresponding to a second product tag and the restocking value; transmit, to the printing device, the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item; and the printing device configured to: receive, from the stock inventory processing device, the third indication; and print the second product tag corresponding to the third indication, wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item,” when evaluated under Step 2A Prong Two of the eligibility inquiry, apply the judicial exception in a meaningful way beyond generally linking the abstract idea to a particular technological environment and therefore integrate the abstract idea into a practical 

11.	Applicant submits “that any abstract idea is nonetheless integrated into a practical application.” Specifically, Applicant submits that “Similar to claim 1 of Example 42, pending claim 1 as a whole integrates the asserted judicial exception into a practical application.” [Applicant’s Remarks, 05/06/2021, pages 14-15]

	In response to Applicant’s arguments, it is noted that, as indicated above the claim limitations apply the judicial exception in a meaningful way beyond generally linking the abstract idea to a particular technological environment and therefore integrate the abstract idea into a practical application. Accordingly, the previously issued claim rejection under 35 U.S.C. 101 has been withdrawn.

12.	Applicant submits “The claims further include “an additional element” which “implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Claim 1, for example, recite a particular combination of machines (e.g., a mobile inventory processing device comprising an optical scanner and a notification output device, a stock inventory processing device, and a printing device) that are integral to the claim. The claim further specifies the steps/roles carried out by each machine. Therefore, the claims implement “a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Applicant notes on page 55 that the 2019 Revised Guidance specifically provides that “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” Therefore, even if the recited hardware elements are considered “conventional” (which Applicant does not concede) the claims still integrate the alleged abstract 

	In response to Applicant’s argument, it is noted that as indicated above, the previously issued rejection of claims 1-5, 7-12, and 14-19  under 35 U.S.C. 101 has been withdrawn.

13.	Applicant submits that the claims further include “an additional element” that “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.” [Applicant’s Remarks, 05/06/2021, page 16]

	In response to Applicant’s argument, it is noted that as indicated above, the previously issued rejection of claims 1-5, 7-12, and 14-19  under 35 U.S.C. 101 has been withdrawn.

14.	Applicant submits that the “claims, as amended, recite “significantly more” than an abstract idea and are also patent eligible under Step 2B.” [Applicant’s Remarks, 05/06/2021, page 17]

	In response to Applicant’s argument, it is noted that as indicated above, the previously issued rejection of claims 1-5, 7-12, and 14-19  under 35 U.S.C. 101 has been withdrawn.

15.	Applicant submits “Claim 1 recites, in part, “optically scan a machine readable code forming a product tag affixed to packaging of a perishable item via the optical scanner, the machine readable code encoding an identification of the perishable item” and “the printing device configured to: receive, from the stock inventory processing device, the third indication; and print 

In response to the Applicant’s argument that Schrodt and Bauer, and their combination, fail to disclose or suggest “optically scan a machine readable code forming a product tag affixed to packaging of a perishable item via the optical scanner, the machine readable code encoding an identification of the perishable item” and “the printing device configured to: receive, from the stock inventory processing device, the third indication; and print the second product tag corresponding to the third indication, wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes that Applicant’s argument with respect to the §103 rejection has been considered, however this argument is primarily raised in support of the amendments to independent claims 1/8/15 and are therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates an additional reference to teach the new limitations and which, when combined with the references cited in the 

16.	Applicant submits “Schrodt effectively teaches away from the use of product tags having optically-scannable machine readable codes encoding an identification of a perishable item, as well as optically scanning said product tags with an optical scanner associated with a mobile computing device.” [Applicant’s Remarks, 05/06/2021, page 19]

The Examiner respectfully disagrees. In response to Applicant’s argument that Schrodt teaches away from the claimed method, it is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Accordingly, this argument is found unpersuasive.
Moreover, in response to Applicant’s argument that “Schrodt effectively teaches away from the use of product tags having optically-scannable machine readable codes encoding an identification of a perishable item, as well as optically scanning said product tags with an optical scanner associated with a mobile computing device,” the Examiner notes that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Examiner points out that the rejection of claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 provided an articulated line of reasoning based on the teachings of the prior art, the knowledge of one skilled in the art, and the motivation to modify the prior art to arrive at the conclusion of obviousness of claimed invention, which is a permissible means to support the legal conclusion of the obviousness of the claimed subject matter. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, Many tools have been proposed for improved SCM, including the use of barcodes and radiofrequency identification (RFID) tags with suitable computer systems for tracking inventory and improving logistics. RFID in particular has been proposed for tracking pallets and even individual products, using unique electronic product codes and multiple RFID scanners.” 
It would have been recognized that applying the techniques of Bauer to the teachings of Schrodt would have yielded predictable results because the level of ordinary skill in the art demonstrate by the references applied shows the ability to incorporate such questionnaire distribution features into similar systems. As described in the Final Office Action, dated January In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). This is further evidenced by Applicant’s Specification at paragraph 0011, describing that “Machine readable tags 118A, 118B, 118C can be affixed to or otherwise associated with the packaging of the perishable items. The machine readable tags 118A, 118B, 118C can include but are not limited to machine readable bar codes or quick response (QR) codes. Additionally, the machine readable tags can include radio frequency (RF) implementations such as near field communications (NFC) and Bluetooth low energy (LE) tags. One non-limiting example of a RF implementation can be an RFID tag.” For the reasons above, this argument is found unpersuasive.

17.	Applicant submits “Schrodt also fails to disclose or suggest a printing device configured to print a product tag comprising an optically-scannable machine readable code encoding 

In response to Applicant’s argument that Schrodt fails to disclose or suggest a printing device configured to print a product tag comprising an optically-scannable machine readable code encoding information associated with sale parameters of the perishable item, it is noted that Applicant’s argument with respect to the §103 rejection has been considered, however this argument is primarily raised in support of the amendments to independent claims 1/8/15 and are therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates an additional reference to teach the new limitations and which, when combined with the references cited in the previous §103 rejection, supports a conclusion of obviousness of the amended claims.

18.	With respect to Bauer, Applicant submits “that UPC numbers printed on product packaging are not opticallv-scannable machine readable codes forming a product tag affixed to packaging of a perishable item, as claimed.” [Applicant’s Remarks, 05/06/2021, page 19]

	As best understood by the Examiner, Applicant argues that Bauer does not teach optically scan a machine readable code forming a product tag affixed to packaging of a perishable item via the optical scanner, the machine readable code encoding an identification of the perishable item, as recited in amended claims 1, 8, and 15. In response, it is noted that Applicant’s argument with respect to the §103 rejection has been considered, however this argument is primarily raised in support of the amendments to independent claims 1/8/15 and are therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates an additional reference to teach the new limitations and which, when combined with the references cited in the previous §103 rejection, supports a conclusion of obviousness of the 

19.	Applicant submits “even if Bauer were to describe the use of product tags having optically-scannable machine readable codes, there is still no reason one of ordinary skill in the art would have modified the system of Schrodt to include such tags.” [Applicant’s Remarks, 05/06/2021, page 19]

The Examiner respectfully disagrees. In response to Applicant’s argument that “even if Bauer were to describe the use of product tags having optically-scannable machine readable codes, there is still no reason one of ordinary skill in the art would have modified the system of Schrodt to include such tags,” the Examiner notes that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Examiner points out that the rejection of claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 provided an articulated line of reasoning based on the teachings of the prior art, the knowledge of one skilled in the art, and the motivation to modify the prior art to arrive at the conclusion of obviousness of claimed invention, which is a permissible means to support the legal conclusion of the obviousness of the claimed subject matter. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)). In this case, Schrodt relates to a system and method for managing inventory and out-of-stock conditions using radio frequency identification systems, particularly in the retail market. Bauer relates to inventory management systems and, more particularly, to methods and systems for performing an inventory management process that uses an intelligent station to track and/or inventory items that are tagged with radio frequency identification tags. The combination of Many tools have been proposed for improved SCM, including the use of barcodes and radiofrequency identification (RFID) tags with suitable computer systems for tracking inventory and improving logistics. RFID in particular has been proposed for tracking pallets and even individual products, using unique electronic product codes and multiple RFID scanners.” 
It would have been recognized that applying the techniques of Bauer to the teachings of Schrodt would have yielded predictable results because the level of ordinary skill in the art demonstrate by the references applied shows the ability to incorporate such questionnaire distribution features into similar systems. As described in the Final Office Action, dated January 06, 2021, the combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand. As the claims have been given their "broadest reasonable interpretation consistent with the specification", the Examiner asserts that the scope and contents of the prior art have been determined, thereby satisfying the first factual inquiry set forth by Graham v. John Deere Co. The In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). This is further evidenced by Applicant’s Specification at paragraph 0011, describing that “Machine readable tags 118A, 118B, 118C can be affixed to or otherwise associated with the packaging of the perishable items. The machine readable tags 118A, 118B, 118C can include but are not limited to machine readable bar codes or quick response (QR) codes. Additionally, the machine readable tags can include radio frequency (RF) implementations such as near field communications (NFC) and Bluetooth low energy (LE) tags. One non-limiting example of a RF implementation can be an RFID tag.” 
As described above, the §103 rejection provided a rational underpinning supporting the combination of Schrodt and Bauer to arrive at the conclusion of obviousness, including a motivation-based rationale. Furthermore, the claimed invention would also have been obvious in the absence of motivation because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In response to Applicant’s suggestion that Schrodt teaches away from the claimed method, the Examiner respectfully disagrees. The Federal Circuit’s discussion in ICON makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007).  An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." Id. at 1382, 83 USPQ2d at 1752.  In this instance, Applicant has not shown that either Schrodt and Bauer teaches their combination as being undesirable. In fact, Bauer’s product tag is conceptually similar to Schrodt radio frequency identification tags attached to product packaging. This is further evidenced by Schrodt at paragraph 0014 indicating that “A reader or scanner interrogates the smart tag with an electronic "trigger" signal.  The tag in turn generates an electromagnetic signal response that is readable by the scanner, the response containing the product information.  RFID tags can be embedded in or attached to product packaging, or incorporated directly into the product, and may convey conventional "bar code" information, as well as other more detailed information.”
The fact that Schrodt describes several product tags in the context of inventory tracking does not teach away from Bauer given that both Schrodt and Bauer, as well as Applicant’s disclosed invention, are described as being practiced, at least in part, using machine readable tags (see Schrodt at paragraph 0014; see also, Bauer at paragraph 0134, 0176, 0183; See also, Applicant’s Specification at paragraph 0011).  Therefore, instead of teaching away from each other, Schrodt and Bauer have been shown as analogous and contextually similar in so far as they are implementable using machine readable tags.
For the reasons above Applicant’s arguments concerning the §103 rejection of independent claim 1 are not persuasive.

20.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any 
Claim Rejections - 35 USC § 103

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the .

25.	Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schrodt, Pub. No.: US 2005/0149414 A1, [hereinafter Schrodt], in view of Bauer et al., Pub. No.: US 2003/0216969 A1, [hereinafter Bauer], in further view of McGrady, Pub. No.: US 2007/0208598 A1, [hereinafter McGrady].

As per claim 1, Schrodt teaches a system for dynamic replenishment in a facility comprising: a printing device (paragraph 0001, discussing a system and method for managing inventory and out-of-stock conditions using radio frequency identification systems, particularly in the retail market; paragraph 0059, discussing that a visual display device may be used to display a readable message. Visual display devices can include an LED display, an LCD display, a plasma screen, computer monitor or PDA device, electronic paper or films capable of displaying text or graphics, virtual reality headsets and related instrumented glasses, as well as cell phones, including text messaging devices or video cell phones, wherein images can be displayed to convey information or wherein sound can be played or multimedia files played, and the like. Visual display devices may also include printers such as ink-jet printers that can provide printed matter such as printed sheets of paper containing customized information for the consumer, including incentive information such as customized coupons printed from a smart shopping cart or printing device mounted on or near the shelves of an aisle);

a mobile inventory processing device, wherein the mobile inventory processing device comprises an optical scanner and a notification output device (paragraph 0001, discussing a system and method for managing inventory and out-of-stock conditions using radio frequency identification systems, particularly in the retail market; paragraph 0010, discussing that the RFID 

the mobile inventory processing device configured to: optically scan a machine readable code forming a product tag affixed to packaging of a perishable item via the optical scanner (paragraph 0003, discussing that one improvement over such a manual system is the well-known the machine readable code encoding an identification of the perishable item (paragraph 0014, discussing that a reader or scanner interrogates the smart tag with an electronic "trigger" signal. The tag in turn generates an electromagnetic signal response that is readable by the scanner, the response containing the product information. RFID tags can be embedded in or attached to product packaging, or incorporated directly into the product, and may convey conventional "bar code" information, as well as other more detailed information; paragraph 0075, discussing that the product identification information stored in the smart tags 72 is not limited in scope, and may include, for example, information identifying the type of product, brand name of product, 

transmit to a stock inventory processing device, a first indication identifying the perishable item based on the machine readable code forming product tag (paragraph 0013, discussing a read-only RFID tag that, when sensed, communicates limited information, such as a product identity (e.g., a unique electronic product code or categorical identifier), and that product identity is thereafter linked with additional information, such as the product price, stored elsewhere, such as in an electronic database; paragraph 0075, discussing that the product identification information stored in the smart tags 72 is not limited in scope, and may include, for example, information identifying the type of product, brand name of product, manufacturer of the product, etc. The type of product information stored in smart tags 72 is preferably adequate to correlate with various manners of listing desired products. For example, certain consumers may only list "milk" and "butter" in a generic sense in their respective lists of desired products. Different consumers may identify the milk and butter by a particular brand name. The stored product identification information should be adequate to assimilate all reasonable conceivable methods of listing desired products; paragraph 0107, discussing that step 190 marks the entry into the Retailer-Inventory-Monitor Routine. At step 192, the central computer acquires a real-time (or near real-time) customer display inventory value for a product of interest located in customer display inventory 38. For simplicity, only one product of interest is referenced in this description, however, such an inventory process may be applied for multiple products at all inventory locations throughout a retailer supply chain. After obtaining a customer display inventory value (CDI Value) for the product of interest, the central computer preferably accesses retailer database 22 to 

receive, from the stock inventory processing device, a second indication of an insufficient shelf stock corresponding to the perishable item, wherein the second indication comprises a notification indication (paragraph 0107, discussing that  a level 1 CDI restock request notifies a retailer that the inventory level for a particular product has dropped below acceptable levels, however, such retailer also knows that the product of interest is not yet out of stock in customer display inventory 38, unless of course, the CDI minimum value is zero.  In the alternative, a generic CDI restock request may be issued simply indicating that a restocking process should be initiated);

the stock inventory processing device, configured to: receive the first indication from the mobile inventory processing device identifying the perishable item (PARAGRAPH 0074, discussing that a different smart tag is associated with each distinct product. For example, if the retailer carries three different brands of milk, then a different smart tag may be associated with each brand. Similarly, if three different size containers of the same brand of milk are carried by the store, then a different smart tag may be associated with each different sized container; paragraph 0107, discussing that step 190 marks the entry into the Retailer-Inventory-Monitor Routine. At step 192, the central computer acquires a real-time (or near real-time) customer display inventory value for a product of interest located in customer display inventory 38. For simplicity, only one product of interest is referenced in this description, however, such an inventory process may be applied for multiple products at all inventory locations throughout a retailer supply chain. After obtaining a customer display inventory value (CDI Value) for the product of interest, the central computer preferably accesses retailer database 22 to retrieve a predefined customer display minimum value (CDI minimum value) for the product of interest; paragraph 0093); 
retrieve, from a database, a stock inventory value corresponding to the perishable item identified in the first indication  (paragraph 0016, discussing that at the retail level, RFID technology improves the management of retail stock by providing a method of collecting an accurate real-time inventory record. This allows retailers to better service consumers by recognizing and quickly responding to trends in consumer buying habits. Further SCM process enhancements can be gained by linking a RFID system to a computer network, such as the Internet. Using the Internet in conjunction with an RFID system, a consumer can access a retailer's website and obtain real-time product information, such as the quantity of a product that a retailer has in stock; paragraph 0107, discussing that step 190 marks the entry into the Retailer-Inventory-Monitor Routine. At step 192, the central computer acquires a real-time (or near real-time) customer display inventory value for a product of interest located in customer display inventory 38. For simplicity, only one product of interest is referenced in this description, however, such an inventory process may be applied for multiple products at all inventory locations throughout a retailer supply chain.  After obtaining a customer display inventory value (CDI Value) for the product of interest, the central computer preferably accesses retailer database 22 to retrieve a predefined customer display minimum value (CDI minimum value) for the product of interest); 

transmit, to the mobile inventory processing device, the second indication, wherein the second indication corresponds to the insufficient shelf stock associated with the perishable item (paragraph 0060, discussing that in addition to visual display devices, customer interface 62 may include the communication means for conveying audible messages that may be used alone or in combination with other communication tools. Speakers, for example, may project messages audible to consumers standing near a shelf with out-of-stock items; paragraph 0101, discussing that other level X tasks may also be performed while waiting on the desired product to be restocked. Such other tasks may include notifying a store manager of the out of stock condition 

retrieve, from the database, a third indication corresponding to a second product tag and the restocking value (paragraph 0058, discussing that customer interface 62 is an electronic device preferably supplied by the retailer and used by a customer while shopping for products in customer display inventory 38. Customer interface 62 may have a conventional hardware and software architectural design suitably adapted for sending message to and receiving messages from a central computer (such as retailer central computer 20) and/or RFID STR devices (such as RFID STR 30). While customer interface 62 is portrayed as having a built-in visual display screen 64 (FIG. 2), it should be recognized that customer display 62 may comprise a plurality of physically separated but cooperatively associated electronic devices that are not shown independently such as a radiofrequency transmitter and receiver, a processor, one or more display means such as a visual display screen 64, a magnetic card reader, an audio speaker, and the like, each communicating with or under control of the a central computer, preferably central computer 20. The customer interface 62 may incorporate an alarm or alert feature wherein the consumer is notified of special product offerings. Customer interface 62 may also comprise a RFID STR device; paragraph 0094, discussing that if however, a possible substitute product is located, at step 114, the computer accesses inventory data for the desired product at the relevant 

transmit, to the printing device, the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item  (paragraph 0012, discussing that the term "convey" as used with respect to information from wireless signal generation electronic tag devices such as RFID tags and related wireless devices means that the device can provide information either directly (the data of interest is contained, written, printed, programmed, or otherwise included or stored within or upon the electronic tag device itself), or indirectly (at least some data of interest is contained, written, printed, programmed, or otherwise included or stored within or upon a data storage source other than that the electronic tag device itself and can be accessed using information from the electronic tag device; paragraph 0059, discussing that customer interface 62 may comprise a variety of means to communicate information to a consumer. For example, a visual display device may be used to display a readable message. Visual display devices can include an LED display, an LCD display, a plasma screen, computer monitor or PDA device, electronic paper or films capable of displaying text or graphics, virtual reality headsets and related instrumented glasses (instrumented with video and/or audio play capability), as well as cell phones, including text messaging devices or video cell phones, wherein images can be displayed to convey information or wherein sound can be played or multimedia files played, and the like. Visual display devices may also include printers 

MEl 34959971v.1Application No.: 16/353,270Docket No.: 127955-10602the printing device configured to: receive, from the stock inventory processing device, the third indication (paragraph 0012, discussing that the term "convey" as used with respect to information from wireless signal generation electronic tag devices such as RFID tags and related wireless devices means that the device can provide information either directly (the data of interest is contained, written, printed, programmed, or otherwise included or stored within or upon the electronic tag device itself), or indirectly (at least some data of interest is contained, written, printed, programmed, or otherwise included or stored within or upon a data storage source other than that the electronic tag device itself and can be accessed using information from the electronic tag device; paragraph 0059, discussing that customer interface 62 may comprise a variety of means to communicate information to a consumer. For example, a visual display device may be used to display a readable message. Visual display devices can include an LED display, an LCD display, a plasma screen, computer monitor or PDA device, electronic paper or films capable of displaying text or graphics, virtual reality headsets and related instrumented glasses (instrumented with video and/or audio play capability), as well as cell phones, including text messaging devices or video cell phones, wherein images can be displayed to convey information or wherein sound can be played or multimedia files played, and the like. Visual display devices may also include printers such as ink-jet printers that can provide printed matter such as printed sheets of paper containing customized information for the consumer, including incentive 

print the second product tag corresponding to the third indication (paragraph 0012, discussing that the term "convey" as used with respect to information from wireless signal generation electronic tag devices such as RFID tags and related wireless devices means that the device can provide information either directly (the data of interest is contained, written, printed, programmed, or otherwise included or stored within or upon the electronic tag device itself), or indirectly (at least some data of interest is contained, written, printed, programmed, or otherwise included or stored within or upon a data storage source other than that the electronic tag device itself and can be accessed using information from the electronic tag device; paragraph 0069, discussing that the smart tags 72 may be attached directly to the products 70, as illustrated in FIG. 2.  In this embodiment, the smart tags 72 may be, for example, adhesive backed labels or tags that are attached directly to the packaging of the products 70.  Alternatively, such smart tags 72 maybe attached to containers that are specially designed to hold such products).

Schrodt does not explicitly teach retrieve, from the database, a historic daily sales value corresponding to the perishable item; and determine a restocking value based on whether the historic daily sales value exceeds the stock inventory value; and wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item. Bauer in the analogous art of inventory management teaches:

retrieve, from the database, a historic daily sales value corresponding to the perishable item (abstract, discussing methods, systems, and articles of manufacture that collect item information from RFID tags attached to items in an inventory, and uses the collected item 

determine a restocking value based on whether the historic daily sales value exceeds the stock inventory value (paragraph 0024, discussing that a user may operate a user interface that provides demand-based item information (i.e., when the user requests it) or exception-based item information (i.e., when something unusual or noteworthy occurs). Based on the collected data, an intelligent inventory management application and/or the user may manage out of stock items, monitor shrinkage, perform rapid recall functions, and send out alerts about noteworthy events; paragraph 0090, discussing that task 231 may perform a shelf count threshold process that allows a user and/or ISSA 200 to receive and/or be alerted in the event of, an indication of any item types that have a shelf count below a threshold value for a given location. A shelf count represents a number of items of a certain type that are actually present in a given location associated with the item type. For example, in a supermarket, a certain shelf may be assigned to a type of item. The shelf count of the exemplary item type would represent how many items of a particular type are located in the assigned shelf. In one aspect of the invention, the threshold value may be determined by a user and/or calculated by ISSA 200 based on one or more conditions, such as how many items of the certain type were previously removed from the given location during the same day, a week earlier, during the hours from a present time until the environment 110-1 is no 

Schrodt is directed toward a system and method for managing out-of-stock items. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schrodt to include retrieve, from the database, a historic daily sales value corresponding to the 

The Schrodt-Bauer combination does not explicitly teach wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item. However, McGrady in the analogous art of inventory monitoring teaches this concept (paragraph 0063, discussing that alternative embodiments of systems of the invention may use a reading device for reading machine readable indicia which is used to facilitate restocking of the system. Labels may be provided on storage locations to indicate a restocked condition. Alternatively, or in addition, reports can be generated based on the data in the data store which shows the storage locations which require restocking with additional items. Such reports may include human as well as machine readable indicia showing the item to be restocked, the storage location, the number of units to be added, as well as an indication that a restock function is to be performed. Users who primarily perform restocking functions may be provided identification cards, badges or other associated articles or features with machine readable indicia that identifies them, and the data store includes data which indicates that the activity normally carried out by such users will be a restock function unless otherwise specifically indicated; paragraph 0191, discussing that bar code 

The Schrodt-Bauer combination is directed toward inventory management. McGrady is directed toward an inventory monitoring system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schrodt-Bauer combination to include a second product tag comprising an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item, as taught by McGrady, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by  allowing businesses to accurately track low inventory conditions, thereby facilitating inventory monitoring and restocking processes and allowing the customer greater flexibility in terms of access to the desired product.

As per claim 2, the Schrodt-Bauer-McGrady combination teaches the system of claim 1. Schrodt further teaches wherein the notification output device is an auditory output device (paragraph 0058, discussing that customer interface 62 is shown in both FIG. 1 and FIG. 2.  Customer interface 62 is an electronic device preferably supplied by the retailer and used by a customer while shopping for products in customer display inventory 38. Customer interface 62 may have a conventional hardware and software architectural design suitably adapted for sending message to and receiving messages from a central computer (such as retailer central computer 20) and/or RFID STR devices (such as RFID STR 30).  While customer interface 62 is portrayed as having a built-in visual display screen 64, it should be recognized that customer display 62 may comprise a plurality of physically separated but cooperatively associated electronic devices that are not shown independently such as a radiofrequency transmitter and receiver, a processor, one or more display means such as a visual display screen 64, a magnetic card reader, an audio speaker, and the like, each communicating with or under control of the a central computer, preferably central computer 20. The customer interface 62 may incorporate an alarm or alert feature wherein the consumer is notified of special product offerings. Customer interface 62 may also comprise a RFID STR device; paragraph 0060, discussing that in addition to visual display devices, customer interface 62 may include the communication means for conveying audible messages that may be used alone or in combination with other communication tools. Speakers, for example, may project messages audible to consumers standing near a shelf with out-of-stock items).

Schrodt does not explicitly teach wherein the notification output device is one selected from a group of an auditory output device and a haptic feedback device. However, Bauer in the analogous art of inventory management teaches this concept (paragraph 0023, discussing that the collected information may be used to perform various inventory management processes that enable a user to control the inventory of items, monitor shrinkage, facilitate and identify recalled 

Schrodt is directed toward a system and method for managing out-of-stock items. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schrodt to include a notification output device selected from a group of an auditory output device and a haptic feedback device, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand.

As per claim 4, the Schrodt-Bauer-McGrady combination teaches the system of claim 1. Schrodt further teaches wherein the stock inventory processing device is further configured to: retrieve, from the database, a location of a stock of the perishable item corresponding to the stock inventory value (paragraph 0013, discussing that an example of a wireless electronic tag device constructed to directly provide information is a read-write RFID tag which has written thereon specific information about a product, such as identity or price information, and communicates such information when sensed by a suitable sensor, as will be described below. An example of a wireless device constructed to indirectly provide information is a read-only RFID tag that, when sensed, communicates limited information, such as a product identity, and that product identity is thereafter linked with additional information, such as the product price, stored elsewhere, such as in an electronic database; paragraph 0063, discussing that identification of one or more locations where a desired item may be obtained, including presentation of a map showing the consumer how to get to each a location where the desired product can be obtained, which is particularly helpful when an apparently out-of-stock item is currently on the shelves or otherwise available at one or more other locations in the retail establishment; paragraph 0093, discussing that the goal of the High Inventory Product Routine is to better manage inventory levels by suggesting possible substitute products (substitute to the desired product) where the possible substitute product has an inventory level greater than the desired product inventory level by a predetermined amount. For example, suppose a retailer has 100 jars of Tom's Strawberry Jelly and 500 jars of Jerry's Strawberry Jelly in a retailer inventory location. Now suppose a customer makes a request for Tom's Strawberry Jelly. For such an example, it may be advantageous for the retailer to suggest a Jerry's Strawberry Jelly purchase. Such a routine may also be used to suggest substitute products that are about to become "out-of-date", such as is often the case for perishable products such as milk.  For example, suppose the date is Nov.  25, 2020 and a retailer has a 1 gallon container of Sealtest Milk with an Nov.  30, 2020 date stamp and a 1 gallon container of Sealtest Milk with an Nov.  27, 2020 date stamp.  Now suppose a customer issues a request for 1 gallon of Sealtest Milk. The central computer may transfer the product information for the freshest milk along with the product information for older milk and provide a Substitute-Product-Purchase incentive to purchase such older milk. Notably, when such alternative products are suggested, 

transmit, to the mobile inventory processing device, a fourth indication corresponding to the location of the stock (paragraph 0093, discussing that the goal of the High Inventory Product Routine is to better manage inventory levels by suggesting possible substitute products (substitute to the desired product) where the possible substitute product has an inventory level greater than the desired product inventory level by a predetermined amount. For example, suppose a retailer has 100 jars of Tom's Strawberry Jelly and 500 jars of Jerry's Strawberry Jelly in a retailer inventory location. Now suppose a customer makes a request for Tom's Strawberry Jelly. For such an example, it may be advantageous for the retailer to suggest a Jerry's Strawberry Jelly purchase. Such a routine may also be used to suggest substitute products that are about to become "out-of-date", such as is often the case for perishable products such as milk.  For example, suppose the date is Nov.  25, 2020 and a retailer has a 1 gallon container of Sealtest Milk with an Nov.  30, 2020 date stamp and a 1 gallon container of Sealtest Milk with an Nov.  27, 2020 date stamp.  Now suppose a customer issues a request for 1 gallon of Sealtest Milk. The central computer may transfer the product information for the freshest milk along with the product 

Bauer also teaches transmit, to the mobile inventory processing device, a third indication corresponding to the location of the stock (paragraph 0119, discussing that alert monitor 239 may receive data reflecting an event from interface 250 and/or other processes, such as one of tasks 231-234, and formulate an alert message accordingly. The received data may reflect a pending item known to be in an alternate location(e.g., back room) so that a user (e.g., retailer employee) may bring the spare stock onto a retail floor.  If the item out of stock cannot be replenished from the alternate location, the user and/or ISSA 200 may reorder the item; paragraph 0191, discussing that stock level control page 414 allows the user to access various inventory level information by directing the user, for example, to View Live Inventory page 416. This page allows users to view the current physical inventory at a particular location).

As per claim 5, the Schrodt-Bauer-McGrady combination teaches the system of claim 4. Schrodt further teaches wherein the mobile inventory processing device further comprises a display device configured to display the location of stock of the perishable item (paragraph 0013, discussing that an example of a wireless electronic tag device constructed to directly provide information is a read-write RFID tag which has written thereon specific information about a product, such as identity or price information, and communicates such information when sensed by a suitable sensor, as will be described below. An example of a wireless device constructed to indirectly provide information is a read-only RFID tag that, when sensed, communicates limited information, such as a product identity, and that product identity is thereafter linked with additional information, such as the product price, stored elsewhere, such as in an electronic database; paragraph 0058, discussing that customer interface 62 is shown in both FIG. 1 and FIG. 2.  Customer interface 62 is an electronic device preferably supplied by the retailer and used by a customer while shopping for products in customer display inventory 38. Customer interface 62 may have a conventional hardware and software architectural design suitably adapted for sending message to and receiving messages from a central computer (such as retailer central computer 20) and/or RFID STR devices (such as RFID STR 30).  While customer interface 62 is portrayed as having a built-in visual display screen 64, it should be recognized that customer display 62 may comprise a plurality of physically separated but cooperatively associated electronic devices that are not shown independently such as a radiofrequency transmitter and receiver, a processor, one or more display means such as a visual display screen 64, a magnetic card reader, an audio speaker, and the like, each communicating with or under control of the a central computer, preferably central computer 20.  The customer interface 62 may incorporate an alarm or alert feature wherein the consumer is notified of special product offerings. Customer interface 62 may also comprise a RFID STR device; paragraph 0093, discussing that the goal of the High Inventory Product Routine is to better manage inventory levels by suggesting possible substitute products (substitute to the desired product) where the possible substitute product has an inventory level 

Bauer also discloses wherein the mobile inventory processing device further comprises a display device configured to display the location of stock of the perishable item (paragraph 0092, discussing that out of stock control task 231 may also determine one or more alternate locations within, and/or external to, environment 110-1 that a type of item may be repositioned based on previous sales associated with the item type and/or whether the item type is out of stock. Further, when an item type is determined to be out of stock, task 231 may generate a message to be displayed on a display device reflecting the out of stock condition. The out of stock message may also include other information, such as an apology for the out of stock condition, an offer for a discount of the sale price of another item of a type similar to the out of stock item type (e.g., store or generic brand product), a rain check for the out of stock item, and directions to an alternate environment (e.g., nearby store) that includes an item of the same type in its inventory and the 

As per claim 7, the Schrodt-Bauer-McGrady combination teaches the system of claim 1. Although not taught by Schrodt, Bauer teaches wherein stock inventory value is based at least in part on an aggregate of point of sale transactions for the perishable item (paragraphs 0036-0042, discussing that database 215 may be one or more storage device systems that store information used by IIMS 105 to perform the intelligent inventory management features consistent with the invention. Database 215 may be controlled by a database server...Database 215 may store information associated with each identifier included in the RFID tags. Thus, for each Stock Keeping Unit (SKU) (i.e., information associated with an item reflecting at least a certain type of product, made by a certain manufacturer, in a certain size, color, style, etc.), the item information stored in database 215 may be selected from: 5) Historical data about the sales rate of each type of item. The historical sales data may extend back a certain period of time, such as a certain number of days, hours, etc. The historical sales data may be formatted in such a manner that provides information reflecting a quantity of sold items of a given type over a period of time, such as a table including a column of sales data having 168 rows representing 7 days multiplied by 24 hours. The column may have fewer rows for an environment that operates less than 24 hours per day, such as a retail store or business that is not open round-the-clock.  Further, database 215 

Schrodt is directed toward a system and method for managing out-of-stock items. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schrodt to include wherein stock inventory value is based at least in part on an aggregate of point of sale transactions for the perishable item, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that 

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 8 and 15 Schrodt teaches a method for dynamic replenishment in a facility (abstract, discussing that n RFID method and system for preventing product out-of-stock conditions in a retailer supply chain is disclosed. RFID smart tags are associated with products in a place of purchase or a place of selection of such products. Each distinct product may be associated with at least one smart tag, the smart tags containing identification information regarding their respective product.  RFID smart tag readers are used to obtain real time inventory data that may be used in a method for prevent product out-of-stock conditions thereby reducing the number of lost sales that may result from out-of-stock events. In addition, such real time inventory data is also be used in a process to reduce the number of lost sales resulting from out-of-stock events; paragraph 0010, discussing that the improved SCM system of the invention builds upon a backbone of advanced RFID-based SCM systems, in which goods can be tracked at the pallet level and optionally at the case or product level through the supply chain using RFID tags associated with the pallets, cases, or individual items, respectively, wherein the RFID tags contain electronic product codes that can be read by RFID scanners to record the locations as well as movement of such items.  RFID-based tracking of the items in the supply chain may be used to provide information to a retail establishment about shipments en route or scheduled shipments to assist in forecasting inventory levels. Further, RFID-based tracking information relating to items already in a retail establishment and/or items accessible by a retail establishment can be used to schedule restocking events as well as provide for rapid restocking processes when an item needs to be restocked (e.g., when a predetermined number of the item in question is remaining on the shelf or when the item has been depleted). Tracking of items in a retail establishment or accessible by a retail establishment can 

Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 11 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 12 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrodt in view of Bauer, in view of McGrady, in further view of Brown, Pub. No.: US 2001/0007982 A1, [hereinafter Brown].

As per claim 3, the Schrodt-Bauer-McGrady combination teaches the system of claim 2. Schrodt further teaches wherein the auditory output device is a speaker (paragraph 0058, discussing that customer interface 62 is shown in both FIG. 1 and FIG. 2.  Customer interface 62 is an electronic device preferably supplied by the retailer and used by a customer while shopping for products in customer display inventory 38. Customer interface 62 may have a conventional hardware and software architectural design suitably adapted for sending message to and receiving messages from a central computer (such as retailer central computer 20) and/or RFID STR devices (such as RFID STR 30).  While customer interface 62 is portrayed as having a built-in visual display screen 64, it should be recognized that customer display 62 may comprise a plurality of physically separated but cooperatively associated electronic devices that are not shown independently such as a radiofrequency transmitter and receiver, a processor, one or more display means such as a visual display screen 64, a magnetic card reader, an audio speaker, and the like, each communicating with or under control of the a central computer, preferably central computer 20. The customer interface 62 may incorporate an alarm or alert feature wherein the consumer is notified of special product offerings. Customer interface 62 may also comprise a RFID STR device; paragraph 0060, discussing that In addition to visual display devices, customer interface 62 may include the communication means for conveying audible messages that may be used alone or in combination with other communication tools. Speakers, for example, may project messages audible to consumers standing near a shelf with out-of-stock items).

The Schrodt-Bauer-McGrady combination does not explicitly teach the audible indication comprises a double beep. However, Brown in the analogous art of inventory management 

The Schrodt-Bauer-McGrady combination is directed toward inventory management. Brown is directed toward a method for tracking inventory. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schrodt-Bauer-McGrady combination to include an audible indication comprising a double beep, as taught by Brown, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing users to receiving alert messages associated with a variety of product inventory conditions, thereby allowing retailers to prevent product out-of-stock conditions, and  reducing the number of lost sales that may result from out-of-stock events.

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	DiFatta et al., Pub. No.: US 2018/0225625 A1 – describes an inventory management system and method.
B.	Meyer, Pub. No.: US 2014/0201042 A1 – describes an inventory control system.
C.	Mattingly et al., Pub. No.: US 2018/0060943 A1 – describes an apparatus and method for management of a hybrid store
D.	 Jones, Pub. No.: US 2015/0178671 A1 – describes systems and methods for replenishment of products in multiple locations.
E.	Sarkar, Pub. No.: US 2016/0217447 A1 – describes that when the inventory is free of the perishable items approaching their expiration dates and when the inventory is updated with perishable items having new expiration dates.  The inventory is not replenished with perishable items having new expiration dates until the inventory having an old stock of the perishable items on the shelves of the retail entity is depleted.
F.	Tanaka et al., Pub. No.: US 2011/0018685 A1 – describes a backyard stock shelf including a replenishment detection unit which detects a stock status of the over-the-counter commodities kept therein and produces replenishment stock data.
G. 	Fuhr, Patent No.: US 8,325,036 B1 – describes automatically analyzed video footage to determine whether product stock levels at particular product locations are low.  Video analytics may be employed to track product removal from shelves 
notification is generated to alert store personnel that restocking is appropriate.  
G.	Wang, Xiaojun, and Dong Li. "A dynamic product quality evaluation based pricing model for perishable food supply chains." Omega 40.6 (2012): 906-917 – describes perishable food management in grocery retail chains.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683